UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-1895


REBECCA MURRAY,

                   Plaintiff - Appellant,

             v.

J. LA RON LOCKE, State Medical Examiner,

                   Defendant – Appellee,

             and

MILTON TELLINGTON & AGENCY; TRI STATE FUNERAL SERVICE;
UNION MEMORIAL HOSPITAL; BALTIMORE CITY POLICE DEPARTMENT,

                   Defendants,

             v.

RAJAC AYASH, M.D.,

                   Movant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:08-cv-00353-JFM)


Submitted:    December 16, 2008             Decided:   December 19, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Rebecca Murray, Appellant Pro Se.      Charles Frederick Ryland,
Assistant Attorney General, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Rebecca Murray seeks to appeal the district court’s

order    dismissing      her    wrongful      death    action   as   barred    by    the

statute    of    limitations.          We   dismiss    the   appeal   for     lack    of

jurisdiction because the notice of appeal was not timely filed.

               Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                    This appeal period

is “mandatory and jurisdictional.”                    Browder v. Dir., Dep’t of

Corr.,    434    U.S.    257,    264    (1978)     (quoting     United   States       v.

Robinson, 361 U.S. 220, 229 (1960)).

               The district court’s order was entered on the docket

on July 3, 2008.          The notice of appeal was filed on August 8,

2008.     Because Murray failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions        are   adequately    presented      in    the

materials       before   the    court       and   argument   would    not     aid    the

decisional process.

                                                                            DISMISSED




                                             3